On Petition for Rehearing.
This case is again before us on a petition for a rehearing, which petition practically reviews all the contentions made by the defendants in their original assignments of errors and brief. We have carefully read the petition and have again reviewed the assignments of errors, but we are of the opinion that our original opinion is correct.
The petitioners have made no new argument, cited no new authorities, and have pointed out no material fact overlooked by us; hence we think that our opinion is a sufficient answer to the petition for a rehearing. Melody v. Hamblin, 21 Tenn. App. 687,115 S.W.2d 237.
It might be stated that we think the petitioners are laboring under *Page 284 
a mistake as to our decree applying to the theatre. What we intended to hold was that the complainants Adams have a right of ingress and egress to the strip of land 6 feet wide and 57 feet long that they purchased from Cummings and Melton. They filed the original bill alleging that they had purchased this strip of land and had an easement over the defendants' lots. They erected a part of the post office on a part of this strip of land and erected the theatre on the lot adjoining this strip of land. What we intended to hold was that they were entitled to an easement over the defendants' lots of ingress and egress to that strip of land, but not for the use of the post office and theatre, and that the defendants had no right to erect gates that interfered with the right of ingress and egress to that strip of land.
The petition for a rehearing is denied at the petitioners' cost.
Felts and Howell, JJ., concur.